Citation Nr: 1732900	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  16-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the period prior to June 20, 2016, and in excess of 20 percent for the period on and after June 20, 2016, for the Veteran's thoracic spine sprain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1960 to June 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Manchester, New Hampshire, Regional Office (RO) which, in pertinent part, granted service connection for thoracic spine sprain with degenerative changes; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 26, 2013.  In July 2016, the RO increased the evaluation for the Veteran's thoracic spine disability from 10 to 20 percent and effectuated the award as of June 20, 2016.  


FINDING OF FACT

In a November 2016 written statement, the accredited representative expressly withdrew the Veteran's appeal from the evaluation of the Veteran's thoracic spine disability.  


CONCLUSION OF LAW

The issue of entitlement to evaluations in excess of 10 percent for the period prior to June 20, 2016, and in excess of 20 percent for the period on and after June 20, 2016, for the Veteran's thoracic spine sprain with degenerative changes has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2016 written statement, the accredited representative conveyed that 
"the Veteran is satisfied with current rating of 20% and wishes to withdraw pending claims and appeals."  

An appellant or accredited representative may withdraw an appellant's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative has effectively withdrawn the Veteran's appeal from the evaluation of the Veteran's thoracic spine disability.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The Veteran's appeal is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


